Name: 2000/453/EC: Commission Decision of 11 July 2000 amending Decision 96/252/EC accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain tube or pipe fittings, of iron or steel, originating in the People's Republic of China, Croatia and Thailand (notified under document number C(2000) 1957)
 Type: Decision
 Subject Matter: Asia and Oceania;  competition;  Europe;  mechanical engineering
 Date Published: 2000-07-21

 Avis juridique important|32000D04532000/453/EC: Commission Decision of 11 July 2000 amending Decision 96/252/EC accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain tube or pipe fittings, of iron or steel, originating in the People's Republic of China, Croatia and Thailand (notified under document number C(2000) 1957) Official Journal L 182 , 21/07/2000 P. 0025 - 0025Commission Decisionof 11 July 2000amending Decision 96/252/EC accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain tube or pipe fittings, of iron or steel, originating in the People's Republic of China, Croatia and Thailand(notified under document number C(2000) 1957)(2000/453/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as amended by Regulation (EC) No 905/98(2), and in particular Article 8(1) thereof,Having regard to Commission Decision 96/252/EC(3) and in particular Article 1 thereof,After consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) The Council, by Regulation (EC) No 584/96 imposed definitive anti-dumping duties on imports of certain tube or pipe fittings, of iron or steel originating in the People's Republic of China, Croatia and Thailand and by Decision 96/252/EC accepted undertakings from certain exporting producers. These undertakings concerned also the Thai company Thai Benkan Co. Ltd.B. PRESENT INVESTIGATION(2) The present investigation carried out in the framework of an interim review requested by one Thai producer/exporter Thai Benkan Co. Ltd, has led to a finding of no dumping for the exporter concerned and has confirmed the lasting nature of these changed circumstances(4).Therefore, it is proposed to amend Article 1 of Decision 96/252/EC by deleting the reference to the undertaking of Thai Benkan Co. Ltd Prapadaeng-Samutprakarn,HAS ADOPTED THIS DECISION:Article 1Article 1(b) of Decision 96/252/EC shall be amended as follows.The reference to Thai Benkan Co. Ltd, Prapadaeng-Samutprakarn shall be deleted.Article 2This amendment shall take effect on the day following publication of this Decision in the Official Journal of the European Communities.Done at Brussels, 11 July 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 128, 30.4.1998, p. 18.(3) OJ L 84, 3.4.1996, p. 46.(4) See page 1 of this Official Journal.